Wheeler, J.
The answer contained matters of defence to the action, which were well pleaded ; and there was error in *521sustaining the plaintiffs’ exception. (Sterrett v. Houston, 14 Tex. R. 163; Alexander’s Dig. Tit. “Reconvention.”)
It was no ground for striking out the amended answer, that the plaintiffs had announced themselves ready for trial. The amendment contained no new matter which was calculated to take the plaintiffs by surprise ; it would not have operated to delay the trial; and whether necessary or not, it was not improper or liable to objection.
The judgment is reversed and the cause remanded.,
Reversed and remanded.